Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of April 30th 2021 has been considered.
Claim 1 has been amended.
Claims 1-18 are pending in the current application.
Claims 1-17 are withdrawn from consideration.
Claim 18 is examined in the current Application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendment filed on April 30th 2021, the indefiniteness rejection of claim 18 has been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Segner et al (US 4,473,591) in view of NPL Von Elbe et al., “Chemistry of Color Improvement in Thermally Processed Green Vegetables” (from “Quality Factors of Fruits and Vegetables”, ACS Symposium Series, pp. 13-28 (1989)).

Regarding claim 18: Segner discloses a method of retaining the green color of canned green vegetables (i.e., chlorophyll containing vegetables) by thermally treating the vegetables with acidic buffered solution comprising 40ppm to 150ppm of zinc ion (e.g., zinc acetate) in order to form complexes (see Segner abstract; from column 3, line 51 to column 4, line 53; claim 1). Since the zinc content recited in claim 18 overlaps the zinc content in Segner, a prima facie case of obviousness exists (see MPEP §2144.05). Furthermore, Segner discloses of neutralizing the pH by canning the heat treated in acidic buffered vegetables in cans lined with alkaline hydroxide metals (see Segner column 5, lines 7-19; claim 7). Segner also discloses that zinc-chlorophyll complexes are known to form and provide the retention of green color (see Segner column 1, lines 67 to column 2, line 14) and that their relative rate of formation and content of zinc-chlorophyll complexes formed depend on the reaction factors, such as, the temperature, time and pH of the blanching brine and the content of the zinc ions in the brine (see Segner column 3, line 51 to column 4, line 53), but fails to disclose the recited contents 
As to the Olives recited in claim 18: Segner discloses a method of retaining the green color of canned green vegetables (i.e., chlorophyll containing vegetables), while the green vegetables do not appear to be fermented, Segner fails to specifically disclose olives; However, given the fact that olives are known to be green and comprise chlorophyll, and since maintaining canned olives green is commonly desired, it would have been obvious to a skilled artisan to have processed green unfermented olives with acid buffered solution of zinc compound followed by an alkaline treatment, as disclosed in Segner, and thus arrive at the claimed limitations.
Even though Segner fails to disclose the process of treating the green vegetables as disclosed in claim 16, it is noted that the recited green vegetable (i.e., unfermented olives) are limited and defined by process limitations, as such, the patentability of the unfermented olive product and not the recited process steps must be established. As set forth in MPEP §2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Segner discloses green vegetables where the green color was retained by thermal treatment with acid buffered solution of zinc compound followed by an alkaline treatment, which reasonably appears to be similar to the green vegetable treated recited in the claims, and thus Segner meets the claimed limitations. 
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced.

Response to Arguments
In light of the amendment filed on April 30th 2021, the indefiniteness rejection of claim 18 has been withdrawn; However, Applicant's arguments filed on April 30th 2021 regarding the rejection of claim 18 under 35 USC §103, have been fully considered but they are not persuasive.

Applicant argues on page 11 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Segner dos not disclose a treatment with an acidic buffered solution (e.g., buffered lactic acid/NaOH solution). The Examiner respectfully disagrees.
Given the fact amended and examined claim 18 does not longer depend on claim 16, or on any other method claim, and since claim 18 does not recite any method steps, the method of retaining the green color of canned green vegetables in Sagner, or any differences between the Sagner method steps and the method steps disclosed and not claimed in claim 18, do not render any patentable difference between Sagner and claim 18.
In the alternative, Segner discloses in column 4, lines 13-23 of controlling the availability of zinc by adding lactic acid to blanching water, and of neutralizing the pH by canning the heat treated in acidic buffered vegetables in cans lined with alkaline hydroxide metals (see Segner column 5, lines 7-19; claim 7).

Applicant argues on page 12 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Sagner discloses of heating the green vegetables in the presence of zinc salts in order to increase the zinc in the plant material and not to substitute the chlorophyll’s magnesium ions with zinc. The Examiner respectfully disagrees.
While the purpose of heating up the green vegetables in the presence of zinc does not provide any patentable weight to the pending product claim as long as all the product limitations of the claim are met, it is noted that Sagner discloses that heating green vegetables with zinc ions replaces the magnesium ion lost from the chlorophyll during thermal processing (see Sagner column 1, line 67 to column 2, line 14).

Applicant argues on pages 12-13 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Segner discloses of canning the acidic buffered vegetables in cans that slowly release alkaline hydroxide metals, but not neutralizing the acidic buffered vegetables with an alkaline buffer (e.g., buffered NaOH). Examiner respectfully disagrees.
While the method of increasing the pH of the acidic buffered green vegetables does not provide any patentable weight to the pending product claim, the release of alkaline hydroxide metals from the can walls will clearly increase the pH, and thus neutralize, the acidic buffered vegetables in the can.

Applicant argues on pages 13-15 of the “Remarks” that the prior art references fail to render the claimed invention, because Von Elbe discloses studies where zinc-pheophytin a complexes and zinc-phyropheophytin a complexes (i.e., zinc-chlorophyll derivatives complexes) are formed and not zinc-chlorophyll complexes as claimed. Examiner respectfully disagrees. 
Given the fact the current application contemplates the re-greening of the green vegetable product (e.g., olives) is attributed to the formation of zinc metal chlorophyll complexes, mainly Zn-pheophytin a and Zn-pyrohpeophytin a (see Specification page 8, lines 30-32), and the term “chlorophyll pigment” refers to a colored compound with a chemical structure derived from chlorophyll [i.e., a chlorophyll derivative] (see Specification page 8, line 33 to page 9, line 6), the zinc-chlorophyll derivatives complexes in Von Elbe, meet the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792